Title: To Thomas Jefferson from Jonathan Williams, 20 September 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir
                     
                     West Point Septr 20 1808
                  
                  Just before I left New York I saw General S Smith on his passage through that City, and conversing with him on the Subject of the Bill relative to the military Academy in consequence of your message I found that its being among the unfinished Business of the last Session will not give it any preference I feel extremely apprehensive that, owing to the multiplicity of matter which always is crowded into the last Session of Congress, it will again be pushed aside. I hope therefore you will excuse the Liberty I take in reminding you of this offspring of your administration, and of suggesting the advantage of its receiving your parental notice previously to the close of your presidential existence.—
                  Permit me to suggest the propriety of increasing the number of Cadets from 4 to 16 so that the whole may equal 20 the number attached to a Regiment of about the same number & grade of Officers; I should think not amiss if the other Officers were increased to four of each grade instead of two.—
                  Mr Professor Masson had a Letter of introduction from Mr. de Malesherbes to you several years ago, it was not delivered because it related only to himself when in a State of affluence & consequence which placed him on a footing with any man of affluence & consequence in our Country: His misfortunes or rather his modesty prevented the delivery; now that his Situation in the Academy and the proposed extension of his duties render it desirable that he should be most particularly known to you, he sent his Letter to me when I was last at Washington, expressly to be delivered to you. What I did with it I am not able to recollect, perhaps I have Sent it to you already, perhaps I have lost or mislaid it, perhaps indeed it never came to my hands; under these circumstances I certainly owe to Mr Masson une amende honorable, I have made to him that of a confession of these Facts, but it would be highly gratifying if you could please to say by one Line, whether the Letter from Mr de Malesherbes came to your hands or not. I shall be at New York in three days.—
                  I have the honour to be with the greatest Respect Your obedient & devoted Servant
                  
                     Jona Williams
                     
                  
                  
                     PS This Letter is written ⅌ triplicata at one impression of each Word at the same time by means of the newly invented manifold Letter writer. I send the Second & third Copys to shew you the Strength of the last impression, the first is in my Letter Book
                  
               